 1    DAVID F. MCDOWELL (CA SBN 125806)
      DMcDowell@mofo.com
 2    MORRISON & FOERSTER LLP
      707 Wilshire Blvd., Suite 6000
 3    Los Angeles, California 94105
      Telephone: 213.892.5200
 4    Facsimile: 213.892.5454
 5    ERIN M. BOSMAN (CA SBN 204987)
      EBosman@mofo.com
 6    JULIE Y. PARK (CA SBN 259929)
      JuliePark@mofo.com
 7    KAI BARTOLOMEO (CA SBN 264033)
      KBartolomeo@mofo.com
 8    MORRISON & FOERSTER LLP
      12531 High Bluff Drive
 9    San Diego, California 92130-2040
      Telephone: 858.720.5100
10    Facsimile: 858.720.5125
11
      Attorneys for Defendant
12    FITBIT, INC.
13
                                      UNITED STATES DISTRICT COURT
14
                                   NORTHERN DISTRICT OF CALIFORNIA
15

16
      JAMES P. BRICKMAN, individually and as a           Case No. 3:15-cv-2077-JD
17    representative of all others similarly situated,

18                              Plaintiff,               DEFENDANT FITBIT, INC.’S NOTICE
                                                         RE: ATTORNEY FEE ELECTION
19            v.
                                                         Ctrm:    11, 19th Floor
20    FITBIT, INC.,                                      Trial:   N/A

21                              Defendant.               The Honorable James Donato

22                                                       Date Action Filed:    May 8, 2015

23

24

25

26

27

28
     NOTICE RE FEE ELECTION
     Case No. 3:15-cv-2077-JD
     sd-741141
 1          Pursuant to the Court’s Minutes of the August 1, 2019 Hearing [Dkt No. 296], Defendant
 2   Fitbit, Inc. submits this statement with respect to the calculation of fees as discussed on the record
 3   during the August 1 hearing. Plaintiff opted to accept the Court’s proposal that they accept 90%
 4   of Fitbit’s objections and proposed reductions to Plaintiffs’ requested lodestar. Fitbit argued that
 5   Plaintiffs’ base lodestar should be reduced from $3,851,425, to $2,645,099.50, a difference of
 6   $1,206,325.50. Applying the Court’s suggested 90% acceptance of Fitbit’s objections and
 7   proposed reductions, Plaintiffs’ base lodestar should be reduced by $1,085,692.95 (90% of
 8   $1,206,325.50), bringing Plaintiffs’ base lodestar from $3,851,425 to $2,765,732.05, not the
 9   rounded $2,800,000 number that Plaintiff’s purport to “accept” in their submission.
10          Fitbit continues to object to application of a 2.5x multiplier for the reasons set forth in
11   Fitbit’s Opposition to Plaintiffs’ Motion for an Award of Attorneys’ Fees, Costs, and Incentive
12   Compensation [Dkt. No. 284], including that the Court’s proposed multiplier is higher than
13   sought by plaintiffs in their fee application, because there is no basis for applying a multiplier in
14   this case, and because the resulting fee award would be grossly disproportionate to the amount
15   actually recovered by the Class.
16          Respectfully submitted,
17    Dated: August 8, 2019                        MORRISON & FOERSTER LLP
18

19                                                 By: /s/ David F. McDowell
                                                       David F. McDowell
20
                                                        Attorneys for Defendant
21                                                      FITBIT, INC.
22

23

24

25

26

27

28
     NOTICE RE FEE ELECTION
     Case No. 3:15-cv-2077                                                                                2
     sd-741141
